Motion Granted; Appeal Dismissed and Memorandum Opinion filed August 3,
2017.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-17-00404-CV


                         BLANCA WATSON, Appellant

                                         V.

         HOME DEPOT U.S.A., INC. AND WERNER CO., Appellees

                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-41648


                  MEMORANDUM OPINION

      This is an appeal from a judgment signed April 20, 2017. On July 17, 2017,
appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted. Accordingly, the appeal is dismissed.

                                  PER CURIAM

Panel consists of Justices Boyce, Donovan, and Jewell.